   Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED                                   ECF CASE
PEOPLE, SPRING VALLEY BRANCH, et
al.,
                                           Case No. 7:17 Civ. 8943 (CS)(JCM)
                Plaintiffs,
     v.                                   DISTRICT JUDGE CATHY SEIBEL
EAST RAMAPO CENTRAL SCHOOL
DISTRICT, et al.,                          MAGISTRATE JUDGE JUDITH C.
                                                  McCARTHY
                Defendants.


              PROPOSED COMPROMISE REMEDIAL PLAN
          BY THE EAST RAMAPO CENTRAL SCHOOL DISTRICT

                        MORGAN, LEWIS & BOCKIUS LLP

                                  David J. Butler
                                Randall M. Levine
                                 101 Park Avenue
                              New York, NY 10178
                                T: (212) 309-6000
                                F: (212) 309-6001
                                      -and-
                         1111 Pennsylvania Avenue, NW
                             Washington, DC 20004
                                T: (202) 739-3000
                                F: (202) 739-3001
                         david.butler@morganlewis.com
                        randall.levine@morganlewis.com

                              William S.D. Cravens
                                   Clara Kollm
                        1111 Pennsylvania Avenue, NW
                             Washington, DC 20004
                                T: (202) 739-3000
                                F: (202) 739-3001
                       william.cravens@morganlewis.com
                         clara.kollm@morganlewis.com
          Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 2 of 10




                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

BACKGROUND ............................................................................................................................ 1

   I.     COMPROMISE WARD PLAN .......................................................................................... 2

   II. IMPLEMENTATION SHOULD BE DELAYED PENDING THE 2020 CENSUS .......... 4

   III.      BOARD PROPOSALS FOR IMPLEMENTATION....................................................... 5

CONCLUSION ............................................................................................................................... 8




                                                                     i
      Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 3 of 10




                                  PRELIMINARY STATEMENT

        By this submission, Defendant the East Ramapo Central School District amends its prior

proposed remedial plan to reflect the Board of Education’s (“the Board”) unanimous adoption of

a “Compromise Ward Plan,” which was created by Plaintiffs and proposed to the Board, which

would divide the District into nine separate voting districts for future elections.

        On May 25, 2020, this Court found in favor of Plaintiffs on their claim alleging that the

District’s use of state-mandated at-large elections to elect school board members violates Section

2 of the Voting Rights Act. ECF No. 568. In its Decision and Order, this Court ordered the District

to propose a remedial plan to replace at-large elections, and directed that the proposed plan “shall

divide the District into nine voting wards—one for each Board seat—and require that only those

residents living in a voting ward may vote for that ward’s seat.” ECF No. 568 ¶ 88. The Court

further observed that four minority-majority districts appeared to be possible (based on the data

Plaintiffs presented at trial). Id.

        The District has appealed the Decision and Order. ECF No. 569. The expedited appeal

has been fully briefed, argued before the Second Circuit, and remains pending. This submission,

which amends in part the District’s June 25, 2020 Proposed Remedial Plan (ECF No. 583), is

without prejudice to any of the District’s appellate rights. Nothing in this submission should be

construed to waive any argument for reversal, nor as a concession that this Court’s remedial plan

directive is a proper exercise of the Court’s equitable jurisdiction under established Voting Rights

Act precedent. All such arguments and objections are expressly preserved.

                                         BACKGROUND

        The District’s June 25, 2020 Proposed Remedial Plan adopted the ward plan prepared and

introduced at trial by Plaintiffs’ demographic expert, Mr. Cooper. ECF No. 583. Plaintiffs



                                                  1
       Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 4 of 10




objected to the proposed use of Mr. Cooper’s ward plan (see ECF No. 636) on the ground that he

had relied on outdated data to draw the ward boundaries, i.e. the 2015 American Community

Survey (“ACS”) data rather than the 2018 ACS data. ECF No. 636. Instead, Plaintiffs proposed

an entirely new ward plan not previously disclosed by Plaintiffs’ experts (“Plaintiffs’ July 27, 2020

Proposed Ward Plan”). Id.

        Upon examination of Plaintiffs’ July 27, 2020 Proposed Ward Plan, the District raised

specific concerns about the proposed ward boundaries. The Parties thereafter negotiated and

agreed on the boundaries for a proposed ward plan that provides for three minority-majority wards

according to 2018 ACS data. By unanimous vote on September 29, 2020, the District’s Board

approved the compromise ward boundaries set forth in this submission, and in all other respects

the Board confirmed the District’s June 25, 2020 Proposed Remedial Plan (ECF No. 583).

        The District’s June 25, 2020 Proposed Remedial Plan – as amended by this submission to

incorporate the Compromise Ward Plan created by Plaintiffs – suffices to remedy the violation of

the Voting Rights Act found by this Court and should be ordered by the Court on a conditional

basis, pending resolution of the District’s appeal. See Aug. 7, 2020 Hr’g Tr. at 11:16–18.

  I.    COMPROMISE WARD PLAN

        After the District expressed concerns about Plaintiffs’ July 27, 2020 Proposed Ward Plan,

the Parties discussed a number of compromise ward plans to address their respective concerns. On

September 21, 2020, Plaintiffs proposed a compromise ward plan (the “Compromise Ward Plan”)

that addressed the concerns of all Parties.

        The Compromise Ward Plan relies on 2018 ACS data to estimate the minority voter

distribution in nine voting wards as shown in Figures 1.




                                                 2
      Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 5 of 10




                                           FIGURE 1




Counsel for the District presented the Compromise Ward Plan to the Board during executive

session on September 29, 2020. The Board unanimously approved the Compromise Ward Plan,

and authorized the District to submit a proposal to the Court reflecting the ward boundaries created

by Plaintiffs in the Compromise Ward Plan, and in all other respects reflecting the remedial plan

elements proposed by the District in its June 25, 2020 submission (ECF No. 583), while also

expressly reserving all appellate rights. See Ex. A, September 29, 2020 Board Resolution.

       The key features of the Compromise Ward Plan include the creation of three minority-

majority wards shown in Figures 1 and 2, and a ward map that to the greatest extent possible

allocates incumbent Board members each to a newly created ward as shown in Figure 3.




                                                 3
       Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 6 of 10




                                         FIGURE 2




                                         FIGURE 3




 II.    IMPLEMENTATION SHOULD BE DELAYED PENDING THE 2020 CENSUS

        The Board’s unanimous resolution also instructed the District’s counsel to request that

implementation of any remedial plan for District elections be postponed until release of the 2020




                                               4
       Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 7 of 10




census data and allow for reconsideration of the Compromise Ward Plan in light of updated

demographic data. Plaintiffs do not agree to this element of the District’s plan.

        It remains the Board’s position that conducting a special election based on a ward map

created using 2014-2018 ACS data would be wasteful and that uncertainty surrounding the

District’s demographics counsels in favor of waiting to implement a remedial plan until the 2020

census data have been released and evaluated. Analysis of the 2020 census data may demonstrate,

for example, that demographic trends have changed the compositions of the proposed wards such

that adjustments must be made to ensure that at least three minority-majority wards exist. The

Board therefore urges the Court to delay implementing a new ward system until after the 2020

census data become available, so that the process of redistricting need not be repeated.

        Financial considerations also counsel in favor of maintaining the status quo and retaining

the present Board until the regularly scheduled May 2021 election. Holding a special election in

December or January based on the Compromise Ward Plan would require the District to spend an

estimated $250,000 of badly needed resources to elect Board members just months before

regularly scheduled elections are to take place in May. That $250,000 would then have to be

incurred a second time to conduct the regular Board elections in May of 2021 – totaling

approximately $500,000 in a single school year when the District is facing unprecedented needs

due to the pandemic and also is constrained by a contingency budget.

III.    BOARD PROPOSALS FOR IMPLEMENTATION

        In all respects other than the ward boundaries reflected in the Compromise Ward Plan, the

District’s proposed remedial plan remains as set forth in the District’s June 25, 2020 submission

(ECF No. 583), which are entirely in accord with governing law and in compliance with the Voting

Rights Act. These implementation provisions include as follows:



                                                 5
      Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 8 of 10




       Voter Education Program. Any order directing implementation of a ward system should

allow sufficient time for the District to implement a voter education program to teach voters about

the new ward system, and sufficient time for candidates to campaign. See ECF No. 583 at 8. The

District anticipates at this time that no less than two months will be necessary to implement an

appropriate voter education program, likely longer due to the ongoing pandemic.

       Re-evaluation of Polling Places. If by the time a ward system is implemented the

Governor’s office has lifted restrictions in response to the Coronavirus pandemic sufficiently to

permit in-person voting, time should be afforded for the District to consider the placement of its

current polling sites in case they need to be relocated to better serve voters under a new ward

system. See ECF No. 583 at 8. The District anticipates at this time that no less than two months

will be necessary to evaluate and implement any polling place changes. Plaintiffs may propose to

the District preferred locations for polling places located within the new minority-majority districts

if new polling places are deemed necessary.

       Staggered Terms / First Election. To preserve the State-mandated staggered 3-year

terms, the District proposes all nine Board seats be up for election in the first-election after the

ward system has been implemented. ECF No. 583 at 8. In the first election under a ward system,

three of the Board’s nine seats should be chosen at random to be designated as 1-year term seats,

three seats should be designated as 2-year term seats, and three seats should be designated as 3-

year term seats. Id. After three years of elections, the board members’ terms again will be for 3-

year staggered terms. Id. The random selection is to be conducted by the District Clerk.

       Residency Requirement for Wards. The Board believes that if a ward system is to

achieve its intended purpose of tying representation on the Board to geographic interests, then it

only makes sense for the representative of a ward to reside in the ward he or she represents. Thus,



                                                  6
      Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 9 of 10




a ward residency requirement for candidates was implicit in the District’s June 25, 2020 Proposed

Remedial Plan. For avoidance of doubt, the District makes clear that such a residency requirement

is an explicit part of its Proposed Remedial Plan in this submission, in that candidates who seek to

represent a particular ward shall be required to be residents of the ward they seek to represent.

       Timing of Ward System Implementation. The District’s position remains that any order

of this Court directing implementation of the new ward system and a special election should be

stayed pending exhaustion of the District’s appellate rights. See ECF No. 583 at 7–8.

       Redistricting. As explained above, the Board strongly supports preserving the District’s

limited resources and proposes that no ward system should be implemented or special election

conducted until after the 2020 decennial census data become available. ECF No. 583 at 7.

                                         *       *       *




                                                 7
     Case 7:17-cv-08943-CS-JCM Document 658 Filed 10/02/20 Page 10 of 10




                                         CONCLUSION

       In light of the foregoing, the District respectfully requests that, if a remedial plan becomes

necessary after the exhaustion of all appeals, this Court order the District’s June 25, 2020 Proposed

Remedial Plan, as amended by this submission to reflect the Board’s unanimous adoption of the

Compromise Ward Plan created by Plaintiffs

 Dated: October 2, 2020                              Respectfully submitted,

                                                     MORGAN, LEWIS & BOCKIUS LLP

                                                     s/ David J. Butler
                                                     David J. Butler
                                                     Randall M. Levine
                                                     101 Park Avenue
                                                     New York, NY 10178
                                                     T: (212) 309-6000
                                                     F: (212) 309-6001
                                                             -and-
                                                     1111 Pennsylvania Avenue, NW
                                                     Washington, DC 20004
                                                     T: (202) 739-3000
                                                     F: (202) 739-3001
                                                     david.butler@morganlewis.com
                                                     randall.levine@morganlewis.com

                                                     William S.D. Cravens
                                                     Clara Kollm
                                                     1111 Pennsylvania Avenue, NW
                                                     Washington, DC 20004
                                                     T: (202) 739-3000
                                                     F: (202) 739-3001
                                                     william.cravens@morganlewis.com
                                                     clara.kollm@morganlewis.com

                                                  Counsel for Defendant East Ramapo Central
                                                  School District




                                                 8
